Title: To Benjamin Franklin from the Abbé Jacob Hemmer, 24 September 1778: résumé
From: Hemmer, abbé Jacob
To: Franklin, Benjamin


<Mannheim, September 24, 1778, in Latin: Wishing to give you a token of its esteem, the Palatine Academy of Sciences has entrusted me with the pleasant task of sending you its Transactions. I rejoice in this chance to thank you again for the kindness you showed me and my friend Delor in Paris recently.
Of the five volumes I am supposed to send you, the first two are made up of a mixture of history and natural science; the others deal with separate topics. The fourth, which I shall ship as soon as it gets off the press, is all physics. It contains four of my essays—one on lightning rods in the Palatinate, one on memorable strokes of lightning, one on an electrical cure for paralysis that I performed, and one on the perpetual “electrophore” which I built here.
I will send you soon the by-laws of our own German Society, in the hopes that it will become the sister of yours.>
